DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thumb relief area (claims 8, 17 and 19), a work tool (claims 1, 6, 19) the front wheels, moldboard, drawbar, snow wing and motor grader (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification does not provide how a person skilled in the art would provide a thumb rest area that enables application of an activating pressure by the thumb of the operator in a forward direction against the joystick at a greater distance from the base portion than the gripping portion of the handle in order to generate a forward movement of the joystick with less pressure applied at the thumb rest area than would be required to move the joystick forward with pressure applied at the gripping portion of the handle without undue experimentation..
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 9-10 and 18 recites “the joystick” throughout the claims.  It is unclear whether the Applicant is referring to the right-hand joystick, the left-hand joystick, each of the right and left hand joysticks or the respective joystick.   The Applicant should review the claims and better identify exactly which joystick that is being referred to in the claims.  The phrase “the joystick” will be read as “each of the joysticks”.
Claims 4, 13 and 20 recite that the thumb rest area is configured to enable application of an activating pressure by the thumb of the operator’s hand in a forward direction against the respective joystick at a greater distance from the base portion than the gripping portion.  It is unclear what is meant by “activating pressure by the thumb…in a forward direction against the joystick at greater distance from the base portion than the gripping portion to generate forward movement with less pressure…than would be required to move the joystick forward with pressure applied at the gripping portion”.  What is meant by: at a greater distance?  Since all of the thumb rest area, gripping portion and the base portion are part of the joystick, the movement of any portion of the joystick by the pressure of the thumb would not change the distances of the thumb rest area, gripping portion and the base portion relative to each other.  Clarification and correction are required.
Claims 8, 17 and 20 recite “a thumb relief area”.  This area is not shown in the drawings and it is unclear where the thumb relief area is relative to the thumb rest area.  Clarification and correction are required.  The thumb relief area will be read as essentially the area around the thumb rest area.
Claim 10 recites front wheels, a moldboard, drawbar, snow wing and a motor grader.  These features are not shown in the drawings and therefore the configuration of these features relative to the joysticks and operator’s seat is unclear.  Clarification and correction are required.  No new matter may be added.
Claim 19 recites “a work tool”.  This feature is not shown and therefore the configuration of this feature with the input device/joystick is unclear.  Clarification and correction are required.  No new matter may be added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-12, 14,16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0359257 (Johnson) in view of US Pub 2013/0306395 (Frazier).
Regarding claims 1-3, Johnson discloses an input device for performing control functions of a machine having a work tool (See Fig 1) comprising: a left-hand joystick mounted on a left armrest of an operator’s seat and a right-hand joystick mounted on a right armrest (56, 156, See Fig 1) , wherein each of the joysticks includes a base portion (combination of 110 and 74, see Figs 4 and 5), a handle 73 extending from the base portion with a proximal end of the handle being connected to the base portion, and a distal end of the handle supporting a head portion 72 of the joystick, the head portion of the joystick comprising a front surface with a configurable face plate 102 which includes a roller 62, 162 (See Para [0019]) and a thumb rest area 78 at a distal end of the handle transitioning into the head portion of the joystick, where the thumb rest area follow the natural curvature of the hand and thumb of the operator when in a natural resting position while gripping the handle.  Johnson does not disclose that the roller is configured to perform a discrete or continuously variable shifting of the transmission.  However, Frazier discloses that a roller 40 on the joystick can be configured to perform a continuously variable transmission (CVT) (See Frazier at Para [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the roller 62, 162) in Johnson can control the CVT of the machine in order to make speed and output gear ratio changes.
Regarding claim 5, Johnson discloses that the change in angle of the shaft 70 can produce various signals.  (See Para [0022]).
Regarding claim 7, the combination of Johnson and Frazier discloses that by leaning or pivoting the joystick forward or backward the speed and direction of the machine can be controlled.  (See Para [0024] of Frazier).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the function of speed and direction control to the joysticks of Johnson as taught by Frazier in order to integrate various functions in the joystick to provide easy access to the operator.
Regarding claim 9, Johnson shows flat portions on each of the left and right sides (See Fig 3) of the handle to enable leftward and rightward movement of the at least one joystick with the operator’s fingertips in contact with the flat portions and a flat top surface (at 86 in Fig 3, or top of joystick in Fig 4) along an uppermost extent of the head portion configured for use as a rest surface for an operator’s hand during movement of the joystick.
Regarding claims 10 and 11, Johnson discloses a left-hand 56 joystick mounted on a left armrest of an operator’s seat in a cab, a right-hand joystick 156 mounted on a right armrest of an operator’s seat in a cab and each of the left-hand and right-hand joysticks comprise a base portion (combination of 110 and 74) configured to at least partially support an operator’s hand, a handle 73 extending from the base portion with a proximal end of the handle being connected to the base portion, and a distal end of the handle supporting a head portion 72 of the joystick, the head portion 72 of each of the joysticks comprising a front surface including an interchangeable face plate (See Para [0019] and note that the thumb wheel 62 can be interchanged for other devices such as triggers, sliders, levers etc.), wherein the interchangeable face plate includes a roller, the handle of each joystick comprises a thumb rest area 76 at the distal end of the handle transitioning into the head portion and flat portions (See sides in Fig 3) and the head portion 72 of each joystick comprises a top flat surface (See Fig 3) configured for use as a rest surface for an operator’s hand during movement of the joystick.  Johnson does not disclose that signals generated by the joystick is indicative for shifting of transmission speeds and direction and acceleration and deceleration of the vehicle/machine.  However, Frazier discloses that a joystick can control the direction and speed and the speed and output gear ratio changes/continuously variable shifting of the transmission.  (See Para [0022] in Frazier).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joysticks in Johnson to provide these functions in order to integrate the control of the machine within the easily accessible joysticks for the operator.  It is further noted that the joystick as disclosed in Frazier may also control the circle, drawbar or other work implements of the machine.  (See Para [0022]).
Regarding claim 12, the configuration of the joystick in Johnson appears that the thumb rest area is configured for accommodating a portion of a thumb of an operator’s hand and follows the natural curvature of the hand and thumb when in a resting position while gripping the handle at a gripping portion (See Fig 4).
Regarding claim 14, Johnson discloses that the change in angle of the shaft 70 can produce various signals.  (See Para [0022]).
Regarding claim 16, the combination of Johnson and Frazier discloses that by leaning or pivoting the joystick forward or backward the speed and direction of the machine can be controlled.  (See Para [0024] of Frazier).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the function of speed and direction control to the joysticks of Johnson as taught by Frazier in order to integrate various functions in the joystick to provide easy access to the operator.
Regarding claim 18, Johnson shows flat portions on each of the left and right sides (See Fig 3) of the handle to enable leftward and rightward movement of the at least one joystick with the operator’s fingertips in contact with the flat portions and a flat top surface (at 86 in Fig 3, or top of joystick in Fig 4) along an uppermost extent of the head portion configured for use as a rest surface for an operator’s hand during movement of the joystick.
Regarding claim 19, Johnson shows a work tool (See Fig 1) and an input device (56, 156) comprising a base portion (the rear side of lower 73 in Fig 5) configured to conform and to at least partially cradle an operator’s hand (See Fig 4), a handle (upper side of 73 in Fig 6) extending from the base portion, with a proximal end of the handle being connected to the base portion, and a distal end of the handle support a head portion (top portion of joystick) of the input device, the head portion of the input device comprising a front surface including a configurable face plate, wherein the face plate includes a roller 62, the handle including a thumb rest area 78 at the distal end of the handle transitioning into the head portion of the input device,  and a thumb relief area defined into a lower side edge of the head portion (adjacent 78 in Figs 4-6) and configured to provide clearance for a thumb when the operator is gripping the handle as the thumb is moved from the thumb rest area into contact with the roller disposed on the face plate.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0359257 (Johnson) in view of US Pub 2013/0306395 (Frazier) and US Pub 2016/0145828 (French).
Regarding claims 6 and 15, the combination of Johnson and Frazier does not disclose a joystick that can be pivotal about two different axes to generate different signals.  However, French discloses that joysticks can be pivotal about two different axes 66, 68 relative to the ground to generate different signals to a machine and/or its work tool.  (See French at Abstract and Para [0019]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the configuration of the joystick in the combination of Johnson and Frazier with the pivotal and actuating qualities of the joystick in French in order to allow the joystick to have a wider range of flexibility and operational power to a work machine.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2019/0359257 (Johnson) in view of US Pub 2013/0306395 (Frazier) and US Pub 2018/0067513 (Kure).
Regarding claims 8 and 17, the combination of Johnson and Frazier does not disclose that the face plate has an asymmetrical configuration with a thumb relief area into a lower (and upper) side portion of the head portion to provide clearance for a thumb of the operator when the operator is gripping the handle.  However, Kure discloses a thumb relief area (at lower end of 66) configured to provide clearance for a thumb of the operator’s hand (See Fig 9 of Kure) when the operator is gripping the handle as the thumb is moved from the thumb rest area into contact with one or more buttons or rollers disposed on the face plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the faceplate of the combination of Johnson and Frazier with the faceplate of Kure to improve operability of the joystick when being used and for easy access to multiple buttons and/or toggle switches on either side of the thumb rest.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616